Cobb, J.
1. Personalty set apart as exempt under section 2866 of the Civil Code is not subject to levy and sale except for " the purchase-money ” and taxes. Wilcox v. Cowart, ante, 320.
2. It follows from the foregoing that farm products so set apart are not subject to be seized under an execution issued on the foreclosure of a laborer’s lien, notwithstanding it be shown that the amount due the laborer was for work done in making the products which were set apart as exempt.
3. The rulings made in the cases of Davis v. Meyers, 41 Ga. 95, Taliaferro v. Pry, 41 Ga. 622, Harrell v. Fagan, 43 Ga. 339, Tift v. Newsom, 44 Ga. 600, and other cases following these, that crops set apart as exempt under the laws passed in pursuance of the provisions of the constitution of 1868 will be subject to the payment of debts due for the rent of the premises on which the crops were made, and for supplies furnished during the year that the crops were made, because such claims were in the nature of purchase-money, will not be extended. Judgment reversed.

All the Justices concurring.